Case 1:19-cv-00276-PLM-RSK ECF No. 16-18, PageID.613 Filed 08/20/19 Page 1 of 4




                                Exhibit 17
              Reply E-Mail from Defense Counsel to Exhibit 15
  Case 1:19-cv-00276-PLM-RSK ECF No. 16-18, PageID.614 Filed 08/20/19 Page 2 of 4


  From:    Anne VanderBroek anne@vanderbroeklaw.com
Subject:   Re: Dates for Rule 26(f) Conference re; Werking v Werking
   Date:   May 6, 2019 at 3:12 PM
     To:   Miles Greengard mgreengard@powersgreengard.com


       Miles,
       A(er mee,ng with my clients today, we are rejec,ng your oﬀer of se;lement.

       I understand about being type A and wan,ng to get dates scheduled, but I would prefer to wait
       un,l Judge Maloney rules on our MTD and SJ mo,ons. If he denies them, we will then ﬁle an
       answer. Un,l an answer is on record, I don’t think we can proceed with discovery or a scheduling
       order.

       Should it reach discovery, we will have substan,al requests, including producing purchase
       receipts or other proof as to damages for each item. I an,cipate a voluminous discovery, should
       we reach that point.




                                                                                        y.

       Thanks,
       Anne

       Anne M. VanderBroek, Esq.
       VanderBroek Law PLLC
       17190 Van Wagoner Rd.
       Spring Lake, MI 49456
       (616) 607-7522

       CONFIDENTIALITY: This email may contain informa,on that is privileged, conﬁden,al, and exempt
       from disclosure. It is intended for use only by the person to whom it is addressed. If you have
       received this in error, please (1) do not forward or use this informa,on in any way, and (2) contact
       me immediately. No,ce: VanderBroek Law PLLC is a federally designated Debt Relief Agency
Case 1:19-cv-00276-PLM-RSK ECF No. 16-18, PageID.615 Filed 08/20/19 Page 3 of 4

   me immediately. No,ce: VanderBroek Law PLLC is a federally designated Debt Relief Agency
   under the United States Bankruptcy Code. We help people ﬁle for bankruptcy under the
   Bankruptcy Code.

   Book an Appointment



   From: Miles Greengard <mgreengard@powersgreengard.com>
   Date: Monday, May 6, 2019 at 1:06 PM
   To: Anne VanderBroek <anne@vanderbroeklaw.com>
   Subject: Dates for Rule 26(f) Conference re; Werking v Werking

   Anne:

   I know that there is an open se;lement oﬀer un,l COB on Wednesday, but I think it would be
   wise if we established a date, sooner than later, for the 26(f) conference. I'm way too type A for
   my own good, and I want to get dates down so we don't blow through them, as it's going to be
   summer sooner than later.

   I ﬁnd these generally go be;er in person instead of on the phone.

   I will let you choose the venue; I have very nice, rehabbed, Victorian era oﬃces in downtown GH.
   I have a much more spartan workplace in Grand Rapids, where I live. Of course, your oﬃces have
   a dog, so that's a big plus in my book. Wherever is most convenient for you works for me.

   Can you give a few dates over the next couple of weeks? That way, we can get this scheduled and
   submi;ed to the court so we can get our Rule 16 scheduling order in.

   Two asides: 1. I don't an,cipate much discovery on our end. Obviously, deposi,ons of both of
   your clients, but I believe we have most, if not all, of the wri;en / ESI discovery we'll be seeking. I
   understand, however, that there will likely be more discovery requests from your side.

   2. Do you have everything you need to turn over the property that you are currently holding of
   my client's? My main computer is in the shop, so I'm working a bit more oﬀ memory than I'm
   used to, so I want to conﬁrm that I haven't dropped the ball on anything.

   If there's anything else that I'm forgetng, please advise.

   Thanks in advance,



   Miles Greengard
   A;orney

   Powers & Greengard
   The Carriage House
   509 Franklin
Case 1:19-cv-00276-PLM-RSK ECF No. 16-18, PageID.616 Filed 08/20/19 Page 4 of 4

   509 Franklin
   Grand Haven, Michigan 49417
   Oﬃce: (616) 512-5474
   Fax: (616) 743-5917
   Mobile: (616) 350-8760
